Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 10, 2018

The Court of Appeals hereby passes the following order:

A19D0107. TIMOTHY C. ADAMSON v. BRADFORD E. MEEHAN.

      Timothy C. Adamson sought to set aside a 2005 judgment pursuant to OCGA
§ 9-11-60 (d). The trial court denied the motion to set aside on October 25, 2017, and
Adamson filed a motion for reconsideration and a direct appeal. We dismissed
Adamson’s direct appeal for failing to follow the discretionary appeals procedure as
required by OCGA § 5-6-35 (a) (8). See Adamson v. Meehan, Case No. A18A1200
(decided February 28, 2018). Adamson subsequently filed a second motion for
reconsideration. The trial court denied both motions for reconsideration on August
22, 2018. Adamson then filed this application for discretionary appeal on September
21, 2018. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept an
application for appeal not made in compliance with OCGA § 5-6-34 (d). Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989). Here, Adamson’s direct appeal of the
order denying his motion to set aside was dismissed for failing to follow the proper
procedure and this application was filed over ten months after entry of the order
denying his motion to set aside.           Although Adamson filed motions for
reconsideration, the denial of a motion for reconsideration of an appealable order or
judgment is not itself appealable and does not extend the time for filing a notice of
appeal or an application for appeal. See Campbell v. State, 192 Ga. App. 316 (385
SE2d 14) (1989); Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985). Thus,
this application is untimely as to the order denying the motion to set aside and invalid
as to the order denying reconsideration.
      Moreover, this Court’s dismissal of Adamson’s direct appeal from the order
denying his motion to set aside constituted an adjudication on the merits, and
Adamson is not entitled to further review of the order. See Potter-Miller v. Reed, 302
Ga. App. 199, 200 (2) (690 SE2d 215) (2010) (“The effect of the dismissal of the first
appeal from an appealable judgment was to affirm the judgment of the trial court
there excepted to and the trial court was without authority to vacate or alter such prior
judgment which was res judicata between the parties.”).
      For the reasons stated above, Adamson’s application is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/10/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.